     Case 2:20-cv-03747-DSF-KS Document 1 Filed 04/23/20 Page 1 of 13 Page ID #:1




 1   Youssef H. Hammoud (SBN: 321934)
     L. Tegan Rodkey (SBN: 275830)
 2   PRICE LAW GROUP, APC
 3   6345 Balboa Blvd., Suite 247
     Encino, CA 91316
 4
     T: (818) 600-5596
 5   F: (818) 600-5496
 6   E : youssef@pricelawgroup.com
     E : tegan@pricelawgroup.com
 7   Attorneys for Plaintiff,
 8   Tisha Jamison
 9
10                     UNITED STATES DISTRICT COURT
11                    CENTRAL DISTRICT OF CALIFORNIA
12
13   TISHA JAMISON,                            Case No.: 2:20-cv-03747
14
                 Plaintiff,                    COMPLAINT AND DEMAND FOR
15                                             JURY TRIAL FOR VIOLATIONS
16         v.                                  OF:
17
                                               1.    Telephone Consumer Protection
18   FIRST PREMIER BANK,                             Act, 47 U.S.C. § 227 et seq.;
19
                                               2.    CAL. CIV. CODE § 1788 et seq.;
                 Defendant.                          and
20                                             3.    Intrusion Upon Seclusion
21
22
23
24               COMPLAINT AND DEMAND FOR JURY TRIAL
25         Plaintiff Tisha Jamison (“Plaintiff”), by and through her attorneys, alleges
26
     the following against Defendant First Premier Bank (“Defendant”).
27
28
                                             -1-
                              COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-03747-DSF-KS Document 1 Filed 04/23/20 Page 2 of 13 Page ID #:2




 1                                 INTRODUCTION
 2         1.    Count I of Plaintiff’s Complaint is based upon the Telephone
 3
     Consumer Protection Act (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal
 4
 5   statute that broadly regulates the use of automated telephone equipment. Among
 6
     other things, the TCPA prohibits certain unsolicited marketing calls, restricts the
 7
 8   use of automatic dialers or prerecorded messages, and delegates rulemaking

 9   authority to the Federal Communications Commission (“FCC”).
10
           2.    Count II of Plaintiff’s Complaint is based upon Rosenthal Fair Debt
11
12   Collection Practices Act (“RFDCPA”), CAL. CIV. CODE § 1788 et seq., which
13
     prohibits debt collectors from engaging in abusive, deceptive and unfair practices
14
15   in connection with the collection of consumer debts.
16
           3.    Count III of Plaintiff’s Complaint is based upon the Invasion of
17
18   Privacy -Intrusion upon Seclusion, as derived from § 652B of the Restatement
19   (Second) of Torts. § 652B prohibits an intentional intrusion, “physically or
20
     otherwise, upon the solitude or seclusion of another or his private affairs or
21
22   concerns… that would be highly offensive to a reasonable person.”
23
                            JURISDICTION AND VENUE
24
25         4.    Jurisdiction of this court arises under 47 U.S.C. § 227 et seq. and 28

26   U.S.C. 1331.
27
28
                                              -2-
                             COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-03747-DSF-KS Document 1 Filed 04/23/20 Page 3 of 13 Page ID #:3




 1         5.       Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) in that a
 2   substantial part of the events or omissions giving rise to the claim occurred in this
 3
     District. Because Defendant transacts business here, personal jurisdiction is
 4
 5   established.
 6
                                           PARTIES
 7
 8         6.       Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).

 9         7.       Plaintiff is a natural person residing in California.
10
           8.       Defendant is a “debt collector” as defined by Cal. Civ. Code §
11
12   1788.2(c).
13
           9.       Defendant is attempting to collect on a “consumer debt” as defined by
14
15   Cal. Civ. § 1788.2(f).
16
           10.      At all relevant times herein, Defendant was a company engaged, by
17
18   use of mails and telephone in the business of collecting a debt from Plaintiff which
19   qualifies as a “debt,” as defined by Cal. Civ. Code § 1788.2(d). Defendant can be
20
     served at its headquarters located at 601 South Minnesota Avenue, Sioux Falls,
21
22   South Dakota 57104.
23
           11.      Defendant acted through their agents, employees, officers, members,
24
25   directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
26
     representatives, and insurers.
27
28
                                                 -3-
                               COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-03747-DSF-KS Document 1 Filed 04/23/20 Page 4 of 13 Page ID #:4




 1                            FACTUAL ALLEGATIONS
 2         12.    Defendant is attempting to collect an alleged debt from Plaintiff.
 3
           13.    In or around September 2019, in an attempt to collect on an alleged
 4
 5   consumer account, Defendant began contacting Plaintiff on her cellular phone
 6
     number ending in 1847.
 7
 8         14.    The calls placed by Defendant mostly originated from (866)-890-
 9
     3387. Upon information and belief, this phone number is owned or operated by
10
11   Defendant.
12         15.    Defendant also placed phone calls to Plaintiff from a blocked phone
13
     number.
14
15         16.    On or about September 17, 2019, at 2:10 p.m., Plaintiff received a call
16
     on her cell phone from a blocked number; Plaintiff heard a short pause before one
17
18   of Defendant’s agents began to speak, indicating the use of an automated telephone
19
     dialing system.
20
21         17.    During this conversation, Plaintiff spoke with a representative who
22   indicated that Defendant was attempting to collect a debt.
23
           7.     Plaintiff apologized because she could not make a payment,
24
25   explaining that she had no money because she recently incurred medical bills from
26
     multiple surgeries and her household was down to only one income.
27
28
                                              -4-
                              COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-03747-DSF-KS Document 1 Filed 04/23/20 Page 5 of 13 Page ID #:5




 1         18.    Further, Plaintiff requested for the phone calls to cease and that she
 2   should be contacted in writing only.
 3
           19.    Despite expressly instructing Defendant to stop calling her and to
 4
 5   only contact her in writing, Defendant continued its assault of harassing
 6
     automated debt collection calls to Plaintiff’s cell phone.
 7
 8         20.    Again, on or about January 28, 2020, at 3:55 p.m., Plaintiff received a
 9
     call on her cell phone from (866) 890-3387; Plaintiff heard a short pause before
10
11   one of Defendant’s agents began to speak, indicating the use of an automated
12   telephone dialing system.
13
           21.     During this conversation, Plaintiff spoke to a representative who
14
15   indicated that First Premier Bank was attempting to collect a debt from Plaintiff.
16
           22.    Plaintiff again revoked consent to be contacted on her cellular phone.
17
18         23.    Despite Plaintiff’s second revocation of consent, Defendant continued
19
     to bombard Plaintiff’s cell phone with automated debt collection calls.
20
21         24.    Between September 1, 2019 and February 29, 2020, Defendant called
22   Plaintiff on her cellular phone approximately two-hundred and fifty (250) times
23
     after Plaintiff requested for the calls to cease and to be contacted in writing only.
24
25         25.    Defendant called Plaintiff almost every day, and on most occasions
26
     several times each day.
27
28         26.    Defendant even called Plaintiff up to five (5) times in a single day.
                                                -5-
                               COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-03747-DSF-KS Document 1 Filed 04/23/20 Page 6 of 13 Page ID #:6




 1          27.   Plaintiff would even receive calls while she was at Church, which
 2   caused her to suffer from embarrassment.
 3
            28.   Defendant’s conduct was done willfully and knowingly.
 4
 5          29.   Defendants were aware that Plaintiff had requested to be contacted in
 6
     writing only on multiple occasions, and despite this, Defendant continued to place
 7
 8   automated debt collection calls to Plaintiff’s cellular phone.
 9
            30.   Defendant’s calls were excessive and done with the purpose of
10
11   attempting to harass Plaintiff into making a payment on the account.
12          31.   Defendant also called using blocked numbers in an attempt to get
13
     Plaintiff to answer the phone.
14
15          32.   The conduct was not only willful but was done with the intention of
16
     causing Plaintiff such distress, so as to induce her to pay the debt.
17
18          33.   Further, the conduct was done with such frequency so as to harass
19
     Plaintiff.
20
21          34.   Plaintiff’s husband underwent knee surgery in June 2019 and is
22   retired.
23
            35.   Plaintiff had hip replacement surgery in October 2019 and was not
24
25   working.
26
            36.   The surgeries mentioned above placed a financial hardship on Plaintiff
27
28   and her family.
                                                -6-
                              COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-03747-DSF-KS Document 1 Filed 04/23/20 Page 7 of 13 Page ID #:7




 1         37.    In addition to the medical issues related to her hip, Plaintiff also
 2   suffers from Lupus, which is an inflammatory disease caused when the immune
 3
     system attacks its own tissues.
 4
 5         38.    There is no cure for Lupus and current treatment focuses on improving
 6
     quality of life through controlling symptoms and minimizing flare-ups.
 7
 8         39.    Plaintiff requested that Defendant stop calling on multiple occasions
 9
     because the calls were causing her stress which induced flare-ups.
10
11         40.    Defendant ignored Plaintiff’s requests and continued to call, causing
12   her to suffer from increased flare-ups resulting in joint pain, fatigue and other
13
     symptoms.
14
15         41.    Plaintiff’s doctor had indicated that after her hip replacement, she
16
     could back to work around January 27, 2020.
17
18         42.    However, Defendant’s conduct caused Plaintiff stress, which resulted
19
     in additional flare-ups causing Plaintiff to suffer physically and from emotional and
20
21   mental pain and anguish which hindered her ability to recover properly.
22         43.    As a result of the above, Plaintiff delayed her return to work until she
23
     felt she was in a better physical and mental state.
24
25         44.    Plaintiff is under an immense amount of stress and Defendant’s calls
26
     have only exacerbated her stress.
27
28         45.    Defendants acted maliciously and subjected Plaintiff to oppression.
                                               -7-
                             COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-03747-DSF-KS Document 1 Filed 04/23/20 Page 8 of 13 Page ID #:8




 1         46.      Due to Defendant’s actions, Plaintiff has suffered from immense
 2   emotional and mental pain and anguish, including but not limited to, stress, anxiety,
 3
     headaches, sleepless nights and fear.
 4
 5                                        COUNT I
 6                        (Violations of the TCPA, 47 U.S.C. § 227)
 7         47.      Plaintiff incorporates by reference all of the above paragraphs of this
 8
     Complaint as though fully stated herein.
 9
10         48.      Defendants violated the TCPA. Defendant’s violations include, but
11
     are not limited to the following:
12
13               a. Within four years prior to the filing of this action, on multiple
14                  occasions, Defendant violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii)
15
                    which states in pertinent part, “It shall be unlawful for any person
16
17                  within the United States . . . to make any call (other than a call made
18
                    for emergency purposes or made with the prior express consent of
19
20                  the called party) using any automatic telephone dialing system or an
21
                    artificial or prerecorded voice — to any telephone number assigned
22
23                  to a . . . cellular telephone service . . . or any service for which the
24                  called party is charged for the call.
25
                 b. Within four years prior to the filing of this action, on multiple
26
27                  occasions, Defendant willfully and/or knowingly contacted Plaintiff
28
                                                  -8-
                                COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-03747-DSF-KS Document 1 Filed 04/23/20 Page 9 of 13 Page ID #:9




 1                 at Plaintiff’s cellular telephone using an artificial prerecorded voice
 2                 or an automatic telephone dialing system and as such, Defendant
 3
                   knowing and/or willfully violated the TCPA.
 4
 5         49.      As a result of Defendant’s violations of 47 U.S.C. § 227, Plaintiff is
 6
     entitled to an award of five hundred dollars ($500.00) in statutory damages, for
 7
 8   each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds
 9
     that Defendant knowingly and/or willfully violated the TCPA, Plaintiff is entitled
10
11   to an award of one thousand five hundred dollars ($1,500.00), for each and every
12   violation pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
13
                                       COUNT II
14
                       (Violations of CAL. CIV. CODE § 1788 et seq.)
15
           50.     Plaintiff incorporates by reference all of the above paragraphs of this
16
17   Complaint as though fully stated herein.
18
           51.     Defendant violated the RFDCPA. Defendant’s violations include, but
19
20   are not limited to, the following:
21
                 c. Defendant violated CAL. CIV. CODE § 1788.11(d) by causing a
22
23                 telephone to ring repeatedly or continuously to annoy the person
24                 called;
25
                 d. Defendant violated CAL. CIV. CODE § 1788.17 by collecting or
26
27                 attempting to collect a consumer debt without complying with the
28
                                                -9-
                              COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-03747-DSF-KS Document 1 Filed 04/23/20 Page 10 of 13 Page ID #:10




 1                 provisions of Sections 1692b to 1692j, inclusive, of . . . Title 15 of the
 2                 United States Code (Fair Debt Collection Practices Act).
 3
                     i.      Defendant violated CAL. CIV. CODE § 1788.17 by violating 15
 4
 5                           U.S.C. § 1692d by engaging in conduct, the natural
 6
                             consequence of which is to harass, oppress or abuse any person
 7
 8                           in connection with the collection of the alleged debt;
 9
                    ii.      Defendant violated CAL. CIV. CODE § 1788.17 by violating 15
10
11                           U.S.C. § 1692d(5) by causing a telephone to ring or engaging
12                           Plaintiff in telephone conversations repeatedly or continuously
13
                             with intent to annoy, abuse or harass any person at the called
14
15                           number; and
16
                   iii.      Defendant violated CAL. CIV. CODE § 1788.17 by violating 15
17
18                           U.S.C. § 1692f by using unfair or unconscionable means in
19
                             connection with the collection of an alleged debt;
20
21          52.    Defendant’s acts, as described above, were done intentionally with the
22    purpose of coercing Plaintiff to pay the alleged debt.
23
            53.    Defendant was aware of Plaintiff’s financial situation, that she
24
25    requested for the calls to stop and that she requested all communications be in
26
      writing only, and yet, Defendant continued to call Plaintiff in an attempt to harass
27
28    her to pay the debt.
                                                  - 10 -
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-03747-DSF-KS Document 1 Filed 04/23/20 Page 11 of 13 Page ID #:11




 1             54.      As a result of the foregoing violations of the RFDCPA, Defendant is
 2    liable to Plaintiff for actual damages, statutory damages, and attorneys’ fees and
 3
      costs.
 4
 5                                            COUNT III
 6                                    (Intrusion Upon Seclusion)
 7             55.      Plaintiff incorporates by reference all of the above paragraphs of this
 8
      Complaint as though fully stated herein.
 9
10             56.      Restatement of the Law, Second, Torts, § 652(b) defines intrusion
11
      upon seclusion as, “One who intentionally intrudes… upon the solitude or
12
13    seclusion of another, or his private affairs or concerns, is subject to liability to the
14    other for invasion of privacy, if the intrusion would be highly offensive to a
15
      reasonable person”.
16
17             57.      Defendant violated Plaintiff’s privacy. Defendant’s violations
18
      include, but are not limited to, the following:
19
20                   e. Defendant intentionally intruded, physically or otherwise, upon
21
                        Plaintiff’s solitude and seclusion by engaging in harassing phone
22
23                      calls in an attempt to collect on an alleged debt despite multiple
24                      requests for Defendant to stop calling her.
25
26
27
28
                                                    - 11 -
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-03747-DSF-KS Document 1 Filed 04/23/20 Page 12 of 13 Page ID #:12




 1                f. The number and frequency of the telephone calls to Plaintiff by
 2                   Defendant after multiple requests for the calls to stop constitute an
 3
                     intrusion on Plaintiff's privacy and solitude.
 4
 5                g. Defendant’s conduct would be highly offensive to a reasonable
 6
                     person as Plaintiff received calls that often interrupted Plaintiff’s
 7
 8                   daily schedule.
 9
                  h. Defendant’s acts, as described above, were done intentionally with
10
11                   the purpose of coercing Plaintiff to pay the alleged debt.
12          58.      As a result of Defendant’s violations of Plaintiff’s privacy, Defendant
13
      is liable to Plaintiff for actual damages.
14
15                                  PRAYER FOR RELIEF
16
            WHEREFORE, Plaintiff Tisha Jamison, respectfully requests judgment be
17
18    entered against Defendant First Premier Bank for the following:
19                A. Statutory damages against Defendant pursuant to 47 U.S.C. §
20
                     227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C);
21
22                B. Declaratory judgment that Defendant violated the RFDCPA;
23
                  C. Statutory damages against Defendant of $1,000.00 pursuant to the
24
25                   RFDCPA, Cal. Civ. Code §1788.30(b);
26
                  D. Actual damages against Defendant pursuant to Cal. Civ. Code
27
28                   §1788.30(a);
                                                   - 12 -
                                COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-03747-DSF-KS Document 1 Filed 04/23/20 Page 13 of 13 Page ID #:13




 1              E. Costs and reasonable attorneys’ fees against Defendant pursuant to
 2                  the RFDCPA, Cal. Civ. Code §1788.30(c);
 3
                F. Punitive damages to be determined at trial, for the sake of example
 4
 5                  and punishing Defendant for their malicious conduct, pursuant to
 6
                    Cal. Civ. Code § 3294(a).
 7
 8              G. Awarding Plaintiff any pre-judgment and post-judgment interest as
 9
                    may be allowed under the law; and
10
11              H. Any other relief that this Honorable Court deems appropriate.
12                               DEMAND FOR JURY TRIAL
13
             Pursuant to Federal Rule of Civil Procedure, Plaintiff hereby demands a
14
15    trial by jury of all issues triable by jury.
16
17           Respectfully submitted this 23rd day of April, 2020.
18
                                                PRICE LAW GROUP, APC
19
20                                              By: /s/ Youssef H. Hammoud
21                                              Youssef H. Hammoud (SBN: 321934)
                                                Price Law Group, APC
22                                              6345 Balboa Blvd., Suite 247
23                                              Encino, CA 91316
                                                T: (818) 600-5596
24
                                                F: (818) 600-5496
25                                              E: youssef@pricelawgroup.com
26                                              Attorneys for Plaintiff,
                                                Tisha Jamison
27
28
                                                     - 13 -
                                COMPLAINT AND DEMAND FOR JURY TRIAL
